DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David K. Kincaid (Reg. No. 68,336) on 1/6/2021.

The following is a marked-up version of the claims with the language that is underlined (“___”) being added and the language that contains strikethrough (“–––”) or being contained within double brackets (“[[ ]]”) being deleted. Please amend the claims accordingly. Applicant submits that no new matter is being included.

The application has been amended as follows: 
Claims:
1.	(Currently Amended) A computer-implemented method for establishing data connections between a plurality of processing systems, the method comprising:
assigning each of the plurality of processing systems to one of a plurality of groups, 
connecting a first processing system of a first group of the plurality of groups to a second processing system of a second group of the plurality of groups when the first group is in one of the listener state or the advertiser state and the second group is in the other of the listener state or the advertiser state;
advertising, by the first processing system, standard characteristics to the second processing system;
receiving, by the first processing system, a request from the second processing system for a payload size and payload characteristics for the data to be transmitted from the first processing system to the second processing system; and
transmitting, by the first processing system, the payload size and the payload characteristics to the second processing system.
2.	(Original) The computer-implemented method of claim 1, wherein the first group of the plurality of groups is in the advertiser state for the offset time period during a first cycle, and wherein the second group of the plurality of groups in in the listener state for the offset time period during the first cycle.
3.	(Original) The computer-implemented method of claim 2, wherein the first group transitions from the advertiser state to the sleep state subsequent to expiration of the first cycle of the offset time period for the offset time period during a second cycle, and wherein the second group transitions from the listener state to the sleep state subsequent to expiration of the first cycle of the offset time period for the offset time period during the second cycle.
4.	(Original) The computer-implemented method of claim 3, wherein the first group transitions from the sleep state to the listener state subsequent to expiration of the second cycle of the offset time period, and wherein the second group transitions from the sleep state to the advertiser state subsequent to expiration of the second cycle of the offset time period.
5.	(Original) The computer-implemented method of claim 2, wherein the first group 
6.	(Original) The computer-implemented method of claim 5, wherein the first group transitions from the listener state to the sleep state subsequent to expiration of the second cycle of the offset time period for the offset time period during a third cycle, and wherein the second group transitions from the advertiser state to the sleep state subsequent to expiration of the second cycle of the offset time period for the offset time period during the third cycle.
7.	(Original) The computer-implemented method of claim 1, further comprising:
subsequent to connecting the first processing system to the second processing system, causing transmitting data from the first processing system to the second processing system.
8.	(Original) The computer-implemented method of claim 7, wherein the data is transmitted from the first processing system to the second processing system via Bluetooth Low Energy.
9.	(Original) The computer-implemented method of claim 1, wherein the offset time period is longer than an estimated amount of time that it takes to connect the first processing system of the first group of the plurality of groups to the second processing system of the second group of the plurality of groups.
10.	(Currently Amended) A system comprising:
a memory comprising computer readable instructions; and
one or more processing devices for executing the computer readable instructions, the computer readable instructions controlling the one or more processing devices to perform operations for establishing data connections between a plurality of processing systems, the operations comprising:
assigning each of the plurality of processing systems to one of a plurality of 
connecting a first processing system of a first group of the plurality of groups to a second processing system of a second group of the plurality of groups when the first group is in one of the listener state or the advertiser state and the second group is in the other of the listener state or the advertiser state;
causing the first processing system to advertise standard characteristics to the second processing system;
causing the first processing system to receive a request from the second processing system for a payload size and payload characteristics for the data to be transmitted from the first processing system to the second processing system; and
causing the first processing system to transmit the payload size and the payload characteristics to the second processing system.
11.	(Original) The system of claim 10, wherein the first group of the plurality of groups is in the advertiser state for the offset time period during a first cycle, and wherein the second group of the plurality of groups in in the listener state for the offset time period during a first cycle.
12.	(Original) The system of claim 11, wherein the first group transitions from the advertiser state to the sleep state subsequent to expiration of the first cycle of the offset time period for the offset time period during a second cycle, and wherein the second group transitions from the listener state to the sleep state subsequent to expiration of the first cycle of the offset time period for the offset time period during the second cycle.
13.	(Original) The system of claim 12, wherein the first group transitions from the sleep state to the listener state subsequent to expiration of the second cycle of the offset time period, and wherein the second group transitions from the sleep state to the advertiser state subsequent to expiration of the second cycle of the offset time period.
14.	(Original) The system of claim 11, wherein the first group transitions from the 
15.	(Original) The system of claim 14, wherein the first group transitions from the listener state to the sleep state subsequent to expiration of the second cycle of the offset time period for the offset time period during a third cycle, and wherein the second group transitions from the advertiser state to the sleep state subsequent to expiration of the second cycle of the offset time period for the offset time period during the third cycle.
16.	(Original) The system of claim 10, wherein the operations further comprise:
subsequent to connecting the first processing system to the second processing system, causing transmitting data from the first processing system to the second processing system.
17.	(Original) The system of claim 16, wherein the data is transmitted from the first processing system to the second processing system via Bluetooth Low Energy.
18.	(Original) The system of claim 10, wherein the offset time period is longer than an estimated amount of time that it takes to connect the first processing system of the first group of the plurality of groups to the second processing system of the second group of the plurality of groups.
19.	(Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations for establishing data connections between a plurality of processing systems, the operations comprising:
assigning each of the plurality of processing systems to one of a plurality of groups, wherein each group of the plurality of groups cycles, based on an offset time period, between an advertiser state, a listener state, and a sleep state; 
connecting a first processing system of a first group of the plurality of groups to a second ;
causing the first processing system to advertise standard characteristics to the second processing system;
causing the first processing system to receive a request from the second processing system for a payload size and payload characteristics for the data to be transmitted from the first processing system to the second processing system; and
causing the first processing system to transmit the payload size and the payload characteristics to the second processing system.
20.	(Canceled) 
21.	(Canceled)
(End of amendment)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of made of record does not teach or fairly suggest the combination of claimed elements “advertising, by the first processing system, standard characteristics to the second processing system; receiving, by the first processing system, a request from the second processing system for a payload size and payload characteristics for the data to be transmitted from the first processing system to the second processing system; and transmitting, by the first processing system, the payload size and the payload characteristics to the second processing system” as recited in independent claim 1, independent claim 10  and independent claim 19.

Conclusion
:
Herne, IV et al. US 20210250425 A1
Kwon et al. US 20170086098 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.